NOTE: This order is nonprecedential
United States Cou1t of Appeals
for the FederaI Circuit
IN RE LG ELECTRONICS, INC.
201 1- 1248
(Reexan1inati0n No. 90/008,522)`
Appeal from the United States Patent and Traden1ark
Office, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
LG E1ectronics, Inc. moves without opposition for a
31-day extension of tiIne, until November 28, 2011, to file
its reply brief.
Upon consideration thereof
IT ls ORDERED THAT:
TI1e motion is granted

IN RE LG ELECTRONICS
2
FOR THE COURT
 1 7  /s)' Jan H0rba1y
Date J an H0rba1y
cc: Eric A. ShumSky, Esq.
Raymond T. Chen, Esq.
C1erk
s2 1
ma FlLED
count
me Fsne°§AiTE?:i»SnF°“
0C_T 1 7ZOH
.lAN H‘.0RBALY "
C|.ERK